Citation Nr: 1823105	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death. 

2.  Entitlement to nonservice-connected death pension benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to January 1963 and April 1963 to March 1965.  He died in August 2011 and the Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Wilmington, Delaware certified this case to the Board on appeal.

The case was remanded in September 2015 in order to schedule a videoconference.  In April 2017, the Appellant testified at a videoconference before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A copy of the transcript of that hearing is of record.  

In February 2018, the Appellant was advised that she had the right to a new Board hearing because the VLJ presiding over her April 2017 hearing is no longer employed by the Board.  The Appellant was advised that if a response was not received within 30 days it would be assumed that she did not want another hearing and that the Board would proceed accordingly.  No response has been received.  As such, the appeal has been reassigned to the undersigned VLJ and it has returned to the Board for further consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

At the April 2017 videoconference, the Appellant raised a new argument.  Specifically, the Appellant raised the theory that the Veteran contracted hepatitis C due to his military occupation as a hospital corpsman.  Johns Hopkins pathology records note a diagnosis of hepatitis C following a Hepatitis C PCR test in April 1998.  She argues that the effects of hepatitis C accelerated the Veteran's death.  She later submitted internet articles that refer to the transmission of hepatitis C to and through healthcare providers.  The VLJ at the videoconference suggested further development, to include VA opinion to fully address the Appellant's claim.

The claim of entitlement to nonservice-connected death pension benefits is inextricably intertwined with the cause of death claim.  Consideration of the claim for nonservice-connected death pension benefits must be deferred pending resolution of the cause of death claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's e- file to an appropriate clinician to determine:

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed hepatitis C is due to infection acquired during active service-specifically, to include in-service exposure as a healthcare provider; or is otherwise related to his active duty. If other causes are more likely, those should be noted. The clinician should comment of the internet articles submitted by the Appellant in July 2017. 

(b) If the diagnosed hepatitis C is found related to military service, then, whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed hepatitis C substantially contributed or materially contributed to the cause of the Veteran's death. 

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached. 

2. After ensuring that the requested actions are completed, re-adjudicate the claims on appeal. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




